Exhibit 10.2
STERLING CONSTRUCTION COMPANY, INC.
 
Long-Term Incentive Program Award Agreement
 
This Long-Term Incentive Program Award Agreement (this "Agreement") is made
effective as of January 1, 2015 (the "Effective Date") and is entered into
between you, [Name of Participant], and Sterling Construction Company, Inc. (the
"Company") pursuant to the Company’s Stock Incentive Plan.  The Stock Incentive
Plan is incorporated into this Agreement by this reference to it.  If there is a
conflict between the terms of this Agreement and the terms of the Stock
Incentive Plan, the terms of the Stock Incentive Plan will govern.
By signing this Agreement, you acknowledge that you have received a copy of the
Stock Incentive Plan, a summary description of the Stock Incentive Plan, and the
Program Description for this Award (the "Program Description") and that you
accept this award.  If there is a conflict between the terms of this Agreement
and the Program Description, the terms of this Agreement will govern.
 
In consideration of the foregoing recitals and the covenants made in this
Agreement, you and the Company agree as follows:
 
1.  
The 2015 Long-Term Incentive Compensation Program.  On December 11, 2014, the
Compensation Committee of the Board of Directors of the Company (the
"Committee") established the 2015 Long-Term Incentive Compensation Program (the
"2015 LTIP Program") which gives you and other participants the opportunity to
earn shares of common stock of the Company.  References in this Agreement to
"common stock" mean the Company's common stock, $0.01 par value per share.  The
2015 LTIP Program begins on January 1, 2015 and ends on December 31, 2017.  That
period is referred to in this Agreement as the "Program Cycle."

 
2.  
Time-Based Shares.  The Company hereby awards to you under the terms and
conditions of this Agreement [#,###] shares of common stock.  These shares are
referred to in this Agreement as the "Time-Based Shares."

 

 
(a)
Restrictions on Transfer.  You may not sell, assign, transfer, pledge or
otherwise dispose of, or encumber any of the Time-Based Shares, or any of your
rights or interests in them except by your will or according to the laws of
descent and distribution (the "Restrictions.")

 

 
(b)
Vesting.  If you are an employee of the Company on December 31, 2017, the
Restrictions will expire, and the Time-Based Shares will vest.  If you are not
an employee on December 31, 2017, your Time-Based Shares will be automatically
forfeited except as otherwise provided below in Section 5 of this Agreement.

 

 
(c)
Rights as a Stockholder.  Subject to the Restrictions and the other limitations
and conditions set forth in this Agreement, while you are the owner of the
Time-Based Shares, you will have all of the rights of a stockholder of the
Company, including the right to vote the shares.

 
3.  
Restricted Stock Units.

 

 
(a)
RSU's.  The Company hereby also awards to you under the terms and conditions of
this Agreement [#,###] restricted stock units (the "Target RSU's.")  Each of the
Target RSU's is an unfunded and unsecured, non-transferable promise, subject to
the vesting and other terms and conditions of this Agreement, to issue to you
one share of common stock if the RSU vests.

 

 
(b)
Restrictions on Transfer.  The Target RSU's are subject to the same restrictions
on transfer as are described above in Section 2(a) for the Time-Based Shares.

 

 
(c)
Vesting — Performance Levels.

 

 
(i)
Target RSU's are eligible to be converted into shares of common stock and vest
depending on the ranking of the total shareholder return ("TSR") of the Company
at the end of the Program Cycle compared to the TSR at the end of the Program
Cycle of each company listed in Appendix A to this Agreement (the "Peer Group.")

 
 
 

--------------------------------------------------------------------------------

 

 
(ii)
TSR is the percentage change in a company's stock price (plus dividends paid)
over a period of time.  For the 2015 LTIP Program, it is the change in the
Company's stock price over the course of the Program Cycle.

 

 
(iii)
For purposes of computing the Company's TSR, the beginning stock price will be
the simple average of the closing stock prices on the Nasdaq Stock Market during
the month of December 2014, and the ending stock price will be the simple
average in December 2017.

 

 
(iv)
The following table shows possible percentage rankings of the Company's TSR and
the corresponding number, if any, of your Target RSU's that would vest.  A
ranking that falls between the ranking percentages in the table will be
determined by lineal interpolation.  Any fractional share that results from the
calculations will be rounded up to the next whole share.  As can be seen in the
table, it is possible for more RSU's to vest than the number of your Target
RSU's.

 

 
The Company's TSR Percentile Ranking
Percentage of Target RSU's that Vest
   
80% or higher
150%
   
50%
100%
   
25%
25%
   
Below 25%
0%
 

 
4.  
Forfeiture.

 

 
(a)
Any Time-Based Shares that do not vest are automatically forfeited, returned to
the Company, and retired.

 

 
(b)
Any Target RSU's that do not vest are automatically forfeited, canceled, and
cease to be subject to vesting.

 

 
(c)
No compensation will be paid to you for any of your Time-Based Shares or Target
RSU's that are forfeited.

 
5.  
Termination of Employment & Change of Control.

 

 
(a)
If during the Program Cycle your employment is terminated by the Company for
Cause (as defined below), or if you resign as an employee of the Company, your
Time-Based Shares and Target RSU's will be forfeited.

 

 
(b)
If during the Program Cycle your employment is terminated by the Company without
Cause, or because you have become permanently disabled (as defined below) or
because of your death, your Time-Based Shares and Target RSU's will vest in
full.

 

 
(c)
If during the Program Cycle you retire (as defined by the Committee) the number
of Time-Based Shares and any Target RSU's that would have vested had your
employment not terminated, based on the Company's TSR ranking at the end of the
Program Cycle, will be multiplied by a fraction, the numerator of which is the
number of whole calendar months in the Program Cycle that you were an employee
of the Company, and the denominator of which is 36.  The resulting number of
Time-Based Shares and RSU's, if any, will vest at the end of the Program Cycle.

 

 
(d)
If during the Program Cycle there is a Change of Control of the Company (as that
term is defined in the Stock Incentive Plan) all of the Time-Based Shares and
Target RSU's will vest.

 

 
(e)
Cause & Permanent Disability.  For purposes of this Agreement —

 
 
 

--------------------------------------------------------------------------------

 

 
(i)
The term Cause and the terms permanent disability or permanently disabled will
have the meanings set forth in any employment agreement between you and the
Company that is in effect when your employment terminates.

 

 
(ii)
If there is no employment agreement between you and the Company then in effect,
or if there is an employment agreement in effect, but either or both of those
terms are not defined in the agreement —

 

 
(A)
Whether you have become permanently disabled will be determined in the good
faith judgement of the Compensation Committee; and

 

 
(B)
The word Cause will mean the termination of your employment for one or more of
the following reasons:

 

 
·
You failed to perform your duties and/or responsibilities in a satisfactory
manner after being given written notice of the failure and a reasonable period
of time in which to cure the failure.

 

 
·
You were grossly negligent in the performance of your duties and/or
responsibilities.

 

 
·
You refused to perform your duties and/or responsibilities.

 

 
·
You committed any act of theft or other dishonesty, including, but not limited
to any intentional misapplication of the Company's or its affiliates' funds or
other property.

 

 
·
You were convicted of any other criminal activity (other than a traffic
violation or a minor misdemeanor.)

 

 
·
You participated in any activity involving moral turpitude that is or could
reasonably be expected to be injurious to the business or reputation of the
Company.

 

 
·
You used alcohol immoderately and/or used non-prescribed narcotics that had the
effect of adversely and materially affecting your performance of your duties
and/or responsibilities.

 

 
·
You committed a material breach of a Company policy.

 
6.  
Issuance of Time-Based Shares & Converted RSU's.

 

 
(a)
Your Time-Based Shares at the beginning of the Program Cycle, as well as any
Target RSU's that vest and are converted into shares of common stock at the end
of the Program Cycle will in each case be issued to you as a "book entry" in an
account in your name at the Company's transfer agent.  You will be advised of
the issuance.

 

 
(b)
When the shares are no longer subject to the Restrictions, you may leave them in
your account at the transfer agent; you may have them electronically transferred
to your brokerage account; or on written request to the Company's Chief Human
Resources Officer, you may have them delivered to you in the form of a paper
stock certificate.

 
7.  
Other Terms and Conditions.

 

 
(a)
Continuing Restrictions.  Vested Time-Based Shares and shares of common stock
issued for vested RSU's remain subject to all restrictions imposed on them by
federal and state securities laws, rules and regulations, and by the Company's
policies and rules relating to common stock.

 
 

--------------------------------------------------------------------------------

 

 
(b)
Claw-Backs.  All Time-Based Shares, RSU's, and shares of common stock awarded
and/or issued under this Agreement are subject to recovery by the Company under
the terms of the Company's Claw-Back Policy.  A copy of the policy is attached
to the Program Description.

 

 
(c)
Stock Dividends etc.  Any additional shares of common stock that are issued
during the Program Cycle on account of the Time-Based Shares as a result of
stock dividends, stock splits or recapitalizations (whether by way of mergers,
consolidations, combinations or exchanges of shares or the like) will be subject
to the terms and conditions of this Agreement, and are deemed included in the
definition of the term "Time-Based Shares."  In the event of any stock dividend,
stock split or recapitalization, the number of your Target RSU's will be
adjusted appropriately to reflect the event.

 

 
(d)
Securities & Other Laws.  The Company may require as a pre-condition to the
delivery to you of any shares of common stock that they have been duly listed,
upon official notice of issuance, upon any national securities exchange or
automated quotation system on which the Company's common stock is then listed or
quoted; and that either (i) a registration statement under the Securities Act of
1933 (the "Act") relating to the shares is in effect; or (ii) in the opinion of
counsel to the Company, the issuance of the shares is exempt from registration
under the Act.  You agree to make the undertakings and agreements with the
Company that the Company may reasonably require, and to take such other steps,
if any, as counsel to the Company considers necessary to comply with any law
applicable to the shares.  The shares may be made subject to a stop order or
other restriction if counsel for the Company considers it necessary to comply
with applicable laws.

 

 
(e)
Taxes.  You are responsible for any and all taxes that become payable by you by
reason of the award and/or vesting of Time-Based Shares and Target RSU's.  A
summary of those tax consequences can be found in the Program Description.  In
accordance with the procedures adopted by the Committee, you may elect to
satisfy any taxes that the Company is required to withhold upon vesting by
transferring shares of common stock to the Company that have vested and been
issued under this Agreement (or shares that you have otherwise acquired and have
held for at least six months) that have a value on the last trading day of the
Program Cycle equal to the taxes required to be withheld.

 

 
(f)
Compliance with Section 409A of the Code.  The Company intends that this
Agreement either (a) complies with Section 409A of the Internal Revenue Code of
1986, as amended, and the guidance thereunder; or (b) is excepted from the
provisions of Section 409A.  As a result, the Company has the right to amend
this Agreement and the Program Description, or both, in order to cause them to
be in compliance with Section 409A, or to qualify for being excepted from the
provisions of Section 409A, and to take any other actions under the Program
Description and this Agreement to achieve that compliance or exception.

 

 
(g)
Decisions by the Committee.  Any dispute or disagreement that arises under, or
as a result of, or relating to, this Agreement will be resolved by the Committee
in its sole and absolute discretion, and any resolution or any other
determination by the Committee, and any interpretation by the Committee of the
terms and conditions of this Agreement will be final, binding, and conclusive on
all persons affected by it.

 

 
(h)
When used in this Agreement, the word "will" is either predictive or is
synonymous with the word "shall", meaning "required"; and the word "may" means
"permitted."

 

 
(i)
Governing Law.  The provisions of the 2015 LTIP Program and all awards made
under this Agreement are governed by, and will be interpreted in accordance
with, the laws of the State of Delaware, without regard to any of its conflicts
of law provisions.

 
 

--------------------------------------------------------------------------------

 
In Witness Whereof, the parties have signed this Agreement to be effective as of
the Effective Date.
 
 
Sterling Construction Company, Inc.
 
 

By:          
Name:
       
Title:
   
[Name of Participant]

 

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
Appendix A
The Peer Group
 
Name
2014 Revenues 
in Millions of
Dollars
Average Closing
Price Per Share in
December 2014
Market
Capitalization at
FYE in Millions of
Dollars
Sterling Construction Company, Inc.
     
MasTec, Inc.
     
Tutor Perini Corporation
     
Granite Construction Incorporated
     
Willbros Group, Inc.
     
Primoris Services Corporation
     
Dycom Industries, Inc.
     
Layne Christensen Company
     
Great Lakes Dredge & Dock Corporation
     
U.S. Concrete, Inc.
     
Integrated Electrical Services, Inc.
     
Orion Marine Group, Inc.
     
Argan, Inc.
     



 